Bowden, J.
This was a motion before the Judge of the Superior Court, to vacate what purported to be a judgment rendered in the Court of Pleas and Quarter Sessions, under our former system, granting a license for the sale of the land of a decedent, for the payment of his debts; and the party making this motion was a party defendant in the original action, and now bases his right to vacate on the ground that the judgment of the County Court was a mere nullity, and absolutely void. If this be so (which we do not undertake to decide) then the entries on the records of the said Court, purporting to be a judgment, can injure no one, as all parties whose interest would have been affected by said entries, had they constituted a judgment in fact, may now treat the proceedings of the County Court as having no existence, as they can in no way be prej u-diced by them.
But, were it otherwise, we think the party has mistaken his remedy, if he has any, and that the motion to vacate should have been made before the Clerk of the Court, as Judge of Probate, and not before the Judge of the Superior Court. This is a matter touching the proper administration of a dead man’s estate, which jurisdiction of the County Court has been transferred to the Clerk as Judge of Probate, and not to the Superior Court. This point has been heretofore decided by this Court.
There was no error. This will be certified.
Per Curiam. Judgment affirmed.